                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA


VS.                                                         CRIMINAL NO. 2:19-cr-13-KS-MTP


JASON JONES


                             CERTIFICATE OF APPEALABILITY

       A final order adverse to the applicant having been filed in the captioned case, in which

the Petitioner filed a Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. §

2255, the Court considering the record in the case and the requirements of 28 U.S.C. § 2253,

Rule 22(b) of the Federal Rules of Appellate Procedure, and Rule 11(a) of the Rules Governing

Section 2254 and 2255 Cases in the United States District Courts, hereby finds that:

       A Certificate of Appealability should not issue. The applicant has failed to make a

substantial showing of the denial of a constitutional right, and the Court finds that the substantive

claim in Petitioner’s pleading has no merit.

       SO ORDERED this the __23rd___ day of June, 2021.



                                                     _____s/Keith Starrett _____________
                                                      UNITED STATES DISTRICT JUDGE
